DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Claims 1-20 filed on 05/15/19 are being considered on the merits.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, the examiner acknowledges the applicants’ claim of foreign priority.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention.
 the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is “undue” (In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)). Furthermore, the USPTO does not have laboratory facilities to test if an invention will function as claimed when working examples are not disclosed in the specification, therefore, enablement issues are raised and discussed based on the state of knowledge pertinent to an art at the time of invention.
Breadth of the claims- The claims are directed to a method for treating or preventing ANY condition, disease, or disorder in ANY mammal by administering to the mammal via ANY method a culture of ANY cell type from ANY species in which the residual, undifferentiated PSCs are absent or lower than a known proportion (defined as less than 0.01%, Specification, page 15) when detected by the method of claim 1, which comprises
culturing the cells on a substrate coated with laminin-521 and E-cadherin in a medium comprising a Rho-associated, coiled-coil containing protein kinase (ROCK) inhibitor;
quantitating in the cultured cells expression of a marker of residual, undifferentiated PSCs; and
comparing the marker expression in the cultured cells with the marker expression in a reference culture of cells comprising a known proportion of PSCs,

Nature of the invention- The specification teaches that embryonic and induced pluripotent stem cells have therapeutic potential for various diseases (Specification, page 1). However, their use as a cell therapy has been hampered by the presence of residual, undifferentiated pluripotent stem cells, which have tumorigenic potential (Specification, page 1). To this end, the specification teaches a method for detecting residual, undifferentiated pluripotent stem cells (PSCs) as impurities in a population of MSCs differentiated from said PSCs (Specification pages 42-45). Specifically, the specification teaches the culture of cells on a substrate comprising laminin-521 and E-cadherin in medium comprising a ROCK inhibitor (Specification, pages 34-35). The specific culture conditions are intended to expand the undifferentiated PSCs and support their clonal growth so that PSC markers can be detected (Specification, page 5). Residual, undifferentiated PSCs are then detected by quantitative real time PCR by measuring the expression of LIN28, a marker of pluripotency (Specification, pages 42-43). The specification also teaches that additional markers of pluripotency, such as OCT4, SOX2, FOXD3, NANOG, PODXL, REX1, SSEA1, SSEA4, DPPA2, and DPPA3, can be used (Specification, page 14). This marker expression is then compared to the marker expression in a known proportion of undifferentiated PSCs, an example is given where the known proportion is 0.001% (Specification, page 44). The specification also teaches that the known proportion can range from 0.000001% to 0.01% (Specification, page 15). If the expression of pluripotent markers in a culture of cells differentiated from PSCs are less than that of the reference culture then the culture of cells either does not contain undifferentiated PSCs, or they are present at levels lower than that of the reference culture (Specification, page 15).
Specification, pages 3 and 20-21). However, the specification does not disclose any specific methods or examples of treatment.
	The teachings of the above specification are not sufficient to enable the claims because, while it teaches a method for screening for the presence of residual, undifferentiated pluripotent stem cells in a culture of MSCs derived from PSCs, it does not teach how one of ordinary skill would obtain a culture of cells in which undifferentiated PSCs were absent or at a proportion less than 0.01%. This culture of cells is necessary to practice the method of claims 19-20. Additionally, the specification fails to teach the source of the cultured cells or the type of cell(s) to be administered for the treatment of a disease or condition. Lastly, the specification fails to teach any methods of administering a cell culture to a subject or a method of administering a cell culture to a subject in which residual, undifferentiated PSCs are absent or lower than a reference culture. 
	State of the prior art- The gold standard for determining pluripotency is the transplantation of PSCs into immune-deficient mice and measuring the formation of tumors comprising all three germ layers, known as a teratoma (Hentze et al. 2008; Simonson et al. 2015). However, this tumorigenic potential is also a major safety issue for the use of PSCs as cell therapy products (Hentze et al. 2008; Simonson et al. 2015). Their use as a cell therapy are further complicated by the immunogenicity of PSCs (Zhao et al. 2011) and the fact that induced PSCs from different somatic origins have different tumorigenic potential (Okano et al. 2013). In regards to tumorigenic potential, several groups have developed methods to detect residual, undifferentiated pluripotent stem cells in a population of cells to determine contamination or impurities in a PSC-derived cell therapy (Hentze et al. 2008; Kuroda et al. 2012; Tano et al. 2014). However, methods for the removal of undifferentiated PSCs, or the purification of a cell therapy product derived from PSCs, to a proportion less than 0.01% are unknown in the art.
Naujok et al. 2010). They show that this genetic modification makes undifferentiated ES cells susceptible to ganciclovir treatment and may aid in developing safe PSC cell therapies (Naujok et al. 2010). However, their method resulted in a culture where residual expression of pluripotent markers was still present, suggesting the existence of some undifferentiated PSCs (Naujok et al. 2010). Their method was not demonstrated to result in a culture of cells with less than 0.01% undifferentiated PSCs. As an alternative method, a separate group screened for small molecule inhibitors that would selectively kill PSCs (Ben-David et al. 2013). They identified a prospective compound deemed PluriSIn #1 (Ben-David et al. 2013). While this compound was able to kill undifferentiated PSCs, it was found that at least 1% of the culture was still comprised of undifferentiated PSCs (Ben-David et al. 2013). Using a similar approach, two other groups identified small molecule inhibitors targeting undifferentiated PSCs (Lee et al. 2013; Richards et al. 2014). However, while the small molecules demonstrated some efficacy both groups demonstrated that the residual PSCs following treatment were greater than 1% (Lee et al. 2013; Richards et al. 2014).
	In summary, the presence of undifferentiated PSCs in PSC-derived cell therapies is a known problem in the art. This problem is being addressed by attempting to target undifferentiated PSCs with small molecules or purifying the differentiated cell populations from undifferentiated PSCs. However, it is unclear whether a method exist to remove undifferentiated PSCs in a culture of differentiated PSCs so that the proportion of remaining undifferentiated cells is less than 0.01%. This aspect is not remedied by the state of the art nor the instant specification.
	
	Level of ordinary skill in the art and experimentation- The level of one of ordinary skill in the art is high. One of ordinary skill in the art would be able to use the present disclosure to screen for the presence of undifferentiated PSCs in a population of cells. However, because of the inherent unpredictability in the art, one of ordinary skill in the art would not be able to use the present disclosure to obtain a culture of ANY cells in which the presence of undifferentiated PSCs was less than 0.01% and to then administer that culture of cells to ANY mammal to treat or prevent ANY disease. Furthermore, the experimentation necessary to make or use the claimed invention is not routine in the art, and therefore the amount of experimentation is considered undue. Lastly, while not discussed in depth above, it is unclear in the art and the instant specification how one of ordinary skill would treat or prevent ANY condition, disease, or disorder by administering ANY type of cells from ANY species even if the amount of residual, undifferentiated PSCs was less than 0.01%.
	Conclusion- The instant specification describes a method of screening for residual, undifferentiated PSCs but not does teach the method of treatment provided for by claims 19 and 20. Furthermore, the state of the art prior to the effective filing date of the claimed invention was highly unpredictable as discussed above, and this unpredictability was not remedied by the disclosure in the specification. Therefore, claims 19-20 fail to comply with the enablement requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7- Claim 7 recites the limitation “the method of claim 7”.  The claim refers to itself and therefore lacks sufficient antecedent basis.
For purposes of examination, claim 7 is interpreted by the examiner to be dependent from claim 1.
Regarding claims 16 and 17- Claim 16 recites the method of claim 1, further comprising formulating into a therapeutic composition the culture of cells in which residual, undifferentiated PSCs (PSCs) are absent or lower than a known proportion. However, claim 1 is directed to a method for detecting residual, undifferentiated PSCs in a culture of cells. It is unclear how the step of formulating a culture of cells into a therapeutic composition would further detect residual, undifferentiated PSCs. Similarly, Claim 17 recites the method of claim 1, further comprising administering to a subject the culture of cells in which residual, undifferentiated PSCs are absent or lower than a known proportion or the therapeutic composition. It is unclear how the step of administering a cell culture would further detect residual, undifferentiated PSCs. Therefore, the meets and bounds of the claimed invention are unclear.
For purposes of examination, claims 16 and 17 are interpreted by the examiner as the method of claim 1, further comprising a culture of cells in which residual, undifferentiated PSCs are absent or lower than a known proportion.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda T. et al. PLOS One, 2012, vol 7 (Reference 2 on the IDS filed 05-15-2019, hereinafter referred to as Kuroda et al) in view of Rodin et al. Nature Communications, 2014 (Reference 3 on IDS filed 1-7-20, hereinafter referred to as Rodin et al) and Claassen et al. MOl Reprod Dev. 2009 (hereinafter referred to as Claassen et al).
	Regarding claim 1- Kuroda et al teaches that the potential tumorgenicity of undifferentiated PSCs in pluripotent stem cell-derived products remains a critical challenge (Abstract). They propose that a sensitive detection method for impurities is necessary for the safety and quality of human pluripotent stem cell (hPSC) derived products. To this end, Kuroda et al teaches a method for detecting residual undifferentiated PSCs in cell therapy products (Introduction, paragraph 04). The method comprises 4.1 Cell culture; 4.2 Cardiomyocyte differentiation of hiPSCs), and detecting the expression of Lin28 in the residual undifferentiated PSCs (Introduction, paragraph 04).  The expression of pluripotent markers in the culture of differentiated cardiomyocytes were quantitated and compared to a known a reference culture with a known proportion of PSCs (Detection of undifferentiated hiPSCs in cardiomyocytes using the LIN28/qRT-PCR method, paragraph 01 and 03; qRT-PCR; Fig. 2d). 
	Regarding claim 2- Kuroda et al teaches comparison of pluripotent marker expression using markers such as c-Myc, KLF4, POU5F1, Oct ¾, SOX2, REX1, NANOG, and Lin28 (Detection of undifferentiated hiPSCs in cardiomyocytes using the Lin28/qRT-PCR method).
	Regarding claims 7-11- Kuroda et al teaches the detection of residual undifferentiated hiPSCs in differentiated cardiomyocytes by measuring the expression of Lin28 with quantitative real time PCR (Detection of undifferentiated hiPSCs in cardiomyocytes using the LIN28/qRT-PCR method, paragraph 03; qRT-PCR). Kuroda et al teaches a probe with the same sequence as SEQ ID NO: 14, a primer with the same sequence as SEQ ID NO:15, and a primer with the same sequence as SEQ ID NO:16 (Table S1). The expression of LIN28 was normalized to that of the house keeping gene GAPDH (4.3 qRT-PCR).
	Regarding claim 12- Kuroda et al teaches the detection of undifferentiated hiPSCs in cardiomyocytes using ddPCR was able to detect as low as 0.001% undifferentiated hiPSCs (Abstract) and that the theoretical limit of detection is around 0.0002% (2.2 Detection of undifferentiated hiPSCs in cardiomyocytes using the LIN28/ddPCR method). 
	Regarding claim 13- Kuroda et al teaches the use of human induced-pluripotent stem cell lines 253G1, 201B7, hiPS-RIKEN-1A, HiPS-RIKEN=2A, and HiPS-RIKEN-12A (4.1 Cell culture). 
Regarding claims 16 and 17- Kuroda et al teaches that the culture of cardiomyocytes differentiated from induced PSCs was absent for undifferentiated PSCs (2.1 Detection of undifferentiated hiPSCs in cardiomyocytes using the LIN28/qRT-PCR method, paragraph 02-03; Fig.2d).
	Regarding claim 18- Kuroda et al teaches a method of detecting residual undifferentiated hiPSCs in cell therapy products (Introduction, paragraph 04). For example, they teach the differentiation of iPSCs into cardiomyocytes (4.1 Cell culture; 4.2 Cardiomyocyte differentiation of hiPSCs) and the detection of residual, undifferentiated iPSCs in the cell culture (Detection of undifferentiated hiPSCs in cardiomyocytes using the LIN28/qRT-PCR method, paragraph 01 and 03; qRT-PCR; Fig. 2d). Lastly, Kuroda et al teaches that their method is applicable to the quality control of hiPSC-derived cell therapy products (Detection of undifferentiated hiPSCs in cardiomyocytes using the LIN28/ddPCR method, paragraph 04).
	However, Kuroda et al fails to teach wherein the method of detecting residual undifferentiated PSCs comprises culturing the cells on a substrate coated with E-cadherin and a medium comprising a Rho-associated, coiled-coil containing protein kinase (ROCK) inhibitor (claim 1), wherein the ROCK inhibitor is Y27632 (claim 3) at a concentration of 10µM (claim 4), or wherein the cells are cultured in medium containing a ROCK inhibitor for about 3 days (claim 5). Additionally, Kuroda et al fails to teach a method for manufacturing a therapeutic composition, wherein the method comprises the detection of undifferentiated PSCs by the method of claim 1 (Claim 18).
Regarding claims 1 and 3-5- Rodin et al teaches the culture of induced pluripotent stem cells (iPS cells) on a matrix containing laminin 521 and E-cadherin. (Abstract; Effects of human laminin isoforms on human stem cells, paragraph 02; Clonal survival of hES cells on LN-521/E-cadherin substratum, paragraph 02; Fig. 4) (Claim 1). Furthermore, Rodin et al teaches the culture of iPS cells in a medium containing the ROCK inhibitor Y27632 at a concentration of 10µM on a laminin 521 matrix (Effects of human laminin isoforms on human stem cells, paragraph 02; Fig. 2b) (Claims 3-4). Clonal survival of hES cells on LN-521/E-cadherin substratum, paragraph 01). However, using a mixture of laminin-521 and E-cadherin at a w/w ratio of 10:1 and 5:1 led to increased cloning efficacy (Clonal survival of hES cells on LN-521/E-cadherin substratum, paragraph 02). This increased cloning efficacy provided for by laminin-521/E-cadherin matrices was greater than that caused by culture in medium with a ROCK inhibitor in the absence of matrices (Clonal survival of hES cells on LN-521/E-cadherin substratum, paragraph 02). 
	Claassen et al teaches that poor recovery of cryopreserved human embryonic stem (hES) cells and iPS cells is a significant impediment to progress with pluripotent stem cells (Abstract). They demonstrated that the ROCK inhibitor Y-27632 significantly enhances recovery of hES and iPS cells from cryopreserved stocks and that treatment led to rapid cell growth (Abstract: Y-27632 significantly enhances the recovery and passage of human induced pluripotent stem (iPS) cells) (claims 1 and 3). In fact, hES cells grown in the presence of 10µM of Y-27632 demonstrated an eight-fold increase in the number of recovered cells from a cryopreserved stock compared to untreated cells (ROCK inhibitors significantly improve recovery of hES cells from cryopreserved stocks) (claims 1 and 3-4). Culture of hES cells in medium containing Y-27632 for 24-96 hours doubled the number and size of colonies formed (Y-27632 exerts significant effects when used for periods greater than 12 hrs) (claim 5).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the teachings of Kuroda et al with those of Rodin et al and Claassen et al to include culturing the cells on a substrate coated with E-cadherin in the presence of medium containing the ROCK inhibitor Y-27632 at a concentration of 10µM for about three days. One of ordinary skill in the art would have been motivated to do so to amplify the growth and clonal expansion of undifferentiated pluripotent stem cells, as taught by Rodin et al (Clonal survival of hES cells on LN-521/E-cadherin substratum, paragraph 02) and Claassen et al (Y-27632 exerts significant effects when used for periods greater than 12 hrs), so that they may be detected as an impurities in a cell therapy product, as taught by Kuroda et al (Detection of undifferentiated hiPSCs in cardiomyocytes using the LIN28/qRT-PCR method, paragraph 01 and 03; qRT-PCR; Fig. 2d). Furthermore, one of ordinary skill in the art would be motivated to use the ROCK inhibitor Y-27632 at a concentration of 10µM as the inhibitor and working concentration are well known in the art, and were demonstrated by Claassen et al to be effective. Additionally, one of ordinary skill would be motivated to culture the cells in a medium containing a ROCK inhibitor for about three days to aid in the recovery of hES or iPS from cryopreserved stocks and/or to promote their expansion, as taught by Claassen et al (Abstract: Y-27632 significantly enhances the recovery and passage of human induced pluripotent stem (iPS) cells). One of ordinary skill would expect a reasonable chance of success as Rodin et al teaches that Laminin-521/E-cadherin coated substrates are effective in promoting iPS cell cloning efficacy and Claassen et al teaches that ROCK inhibitors are effective in promoting the recovery and expansion of hES and iPS cells. Therefore, the combination of culture methods would require only routine and ordinary experimentation in the art.
Regarding claim 18- The method of claim 1 is made obvious by the teachings of Kuroda et al, Rodin et al, and Claassen et al. As such, it would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to include detecting the presence of undifferentiated PSCs in a cell therapy product according to the method of claim 1. One of ordinary skill in the art would have been motivated to do so to detect undifferentiated PSCs, as their presence in cell therapy products is a known quality issue due to their tumorigenic potential, as taught by Kuroda et al (Abstract). One of ordinary skill in the art would expect a reasonable chance of success as the method of Kuroda et al was determined to detect levels of undifferentiated PSCs as low as 0.001% (Abstract; 2.2 Detection of undifferentiated hiPSCs in cardiomyocytes using the LIN28/ddPCR method). 

Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda T. et al. PLOS One, 2012, vol 7 (Reference 2 on the IDS filed 05-15-2019, hereinafter referred to as Kuroda et al) in view of Rodin et al. Nature Communications, 2014 (Reference 3 on IDS filed 1-7-20, hereinafter referred to as Rodin et al) and Claassen et al. Mol Reprod Dev. 2009 (hereinafter referred to as Claassen et al) as applied to claims 1 and 5 above, and further in view of Baharvand et al. Nat Protoc 5, 588-594 (2010) (hereinafter referred to as Baharvand et al) and Maldonado et al. Stem Cell Res. 2016; 17(2):222-227 (hereinafter referred to as Maldonado et al).
The teachings of Kuroda et al, Rodin et al, and Claassen et al as applied to the limitations of claims 1 and 5 have been discussed previously.
However, Kuroda et al, Rodin et al, and Claassen et al fail to teach further culturing the cells in a medium not comprising a ROCK inhibitor for 2 days after culturing in the medium comprising the ROCK inhibitor.
Baharvand et al teaches a protocol for cryopreserving and thawing hiPSCs. They teach that following the thawing and recovery of cryopreserved hiPSCs that the ROCK inhibitor should be removed (Thawing of hPSCs, step 33). 
Maldonado teaches that the ROCK inhibitor Y-27632 primes iPSCs for differentiation towards a mesendodermal lineage (Abstract). Furthermore, Maldonado et al teaches that the expression of epithelial-to-mesenchymal transition markers were upregulated with exposure to Y-27632 and that the expression increased over time (Abstract; Rock inhibitor affects hIPSC morphology and gene expression of EMT markers in an exposure duration-dependent manner; Fig. 2F). Lastly, Maldonado et al teaches that treatment with Y-27632 alters cell morphology and expression of E-cadherin and this change was more pronounced with prolonged exposure (Rock inhibitor affects hIPSC morphology and gene expression of EMT markers in an exposure duration-dependent manner; Fig. 2c-d).
The effects of ROCK inhibition are reversible and enhance growth after subculture; Discussion, paragraph 03).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the teachings of Kuroda et al, Rodin et al, and Claassen et al with those of Baharvand et al and Maldonado et al to include removing the ROCK inhibitor and culturing the cells in its absence. One of ordinary skill in the art would have been motivated to first culture cells in the presence of a ROCK inhibitor to promote recovery and expansion of undifferentiated PSCs. One of ordinary skill would then be motivated to remove the inhibitor and culture for an additional two days to allow the undifferentiated PSCs to return to their “native” phenotype and prevent changes in morphology or gene expression that could interfere with the detection assay. One of ordinary skill would have expected a reasonable chance of success as Claassen et al teaches that the effects of the ROCK inhibitor Y-27632 are reversible (Discussion, paragraph 03).

Claims 1 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda T. et al. PLOS One, 2012, vol 7 (Reference 2 on the IDS filed 05-15-2019, hereinafter referred to as Kuroda et al) in view of Rodin et al. Nature Communications, 2014 (Reference 3 on IDS filed 1-7-20, hereinafter referred to as Rodin et al) and Claassen et al. Mol Reprod Dev. 2009 (hereinafter referred to as Claassen et al) as applied to claim 1 above, and further in view of Tano et al. PLOS One. 2014;9(10):e110496 (Reference 3 on IDS filed 05-15-2019, hereinafter referred to as Tano et al).
The teachings of Kuroda et al, Rodin et al, and Claassen et al as applied to the limitations of claim 1 has been discussed previously.
Regarding claim 15- Kuroda et al teaches the culture of human iPSCs in essential 8 medium (4.1 Cell culture; 4.2 differentiation of hiPSCs). 
However, Kuroda et al, Rodin et al, and Claassen et al fail to teach wherein the cells are mesenchymal stem cells (MSCs) (claim 14) cultured in E8 complete medium (claim 15).
Tano et al also teaches a method of detecting residual undifferentiated PSCs in a culture of cells differentiated from PSCs. Tano et al teaches that the presence of residual undifferentiated hPSCs in cell therapy is a quality concern associated with tumorgenicity (Abstract). Furthermore, Tano et al teaches the culture of human MSCs in which the culture was spiked with hiPSCs on laminin-521 with essential 8 medium (Abstract; Introduction, paragraph 03; Cell culture; Differentiation assay; Culture system using laminin-521 and essential 8 medium is useful for direct detection of undifferentiated hiPSCs contained in somatic cells). They teach that human MSCs are a good model for somatic cells because their derivation from human PSCs and use in cell therapy is promising (Differentiation assay; Culture system using laminin-521 and essential 8 medium is useful for direct detection of undifferentiated hiPSCs contained in somatic cells). Lastly, Tano et al teaches that essential 8 medium promoted hiPSC growth on laminin-521 (Essential 89 medium promotes hiPSCs cell growth on laminin-521), maintained the undifferentiated state of hiPSC (Culture system using laminin-521 and essential 8 medium maintains the undifferentiated state and pluripotency of hiPSCs), and allows for the detection of residual undifferentiated cells contained in differentiating hiPSC cultures (Culture system using laminin-521 and Essential 8 medium has a capacity for direct detection of residual undifferentiated cells contained in differentiating hiPSC cultures).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the teachings of Kuroda et al, Rodin et al, and Claassen et al to include those of Tano et al and detect the present of undifferentiated PSCs in a culture of MSCs, wherein the cells were cultured in essential 8 medium. One of ordinary skill in the art would have been motivated to do so as human MSCs derived from PSCs are a promising form of cell therapy, as taught by Tano et al (Culture system using laminin-521 and essential 8 medium is useful for direct detection of undifferentiated hiPSCs contained in somatic cells). One of ordinary skill in the art would be motivated to use essential 8 medium because it is known to promote the growth, maintain the undifferentiated state, and allow the detection of residual undifferentiated pluripotent stem cells in a culture of human MSCs. One of ordinary skill would expect a reasonable chance of success as Tano et al also teaches a method of detecting residual undifferentiated PSCs by culturing cell differentiated from PSCs on laminin-521 and in essential 8 medium. Therefore, it would require only routine experimentation to include the use of essential 8 medium.

Conclusion
Status of the claims
Claims 1-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MICHAEL JEFFRIES whose telephone number is (571)272-0670.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/A.J/Examiner, Art Unit 1632                                                                                                                                                                                                        
/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635